DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Status of Claims

	Amendment filed 07/06/2021 is acknowledged. Claims 1-20 are pending. 	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception without significantly more.    



The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method for identifying (claim 12, and claims dependent thereupon), an apparatus (claim 1, and claims dependent thereupon), and computer-readable medium (claims 19,20), and thus said claims are properly drawn to one of the four statutory categories of invention.  


Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include
finding a transition point in a cumulative 3U.S. Patent Application No. 14/23 1,488Atty Docket No. LIVNE-006-CTfunction that is based on the count of the points in the space calculated using dimensionality reduction from the function dividing the calculated space;
using a threshold that is a distance of the found transition point from the function dividing the calculated space to identify an erroneous assay.

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “a programmed computer”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind (see, e.g. paragraph 209 indicating that calculation can be done manually). The mere nominal recitation of a generic “computer system “ does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.


Mathematical concepts recited in the claims include 
calculating cumulative function using dimensional reduction as a function of distance of the points from a function dividing the calculated space into at least two groups;
calculating transition point.

The specification indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation. See, e.g., specification, paragraphs 81, 158, 187, 201, 209, 210,217-227, 244. 



Step 2A-2

The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. 
In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, and using a generic computer component.


With regard to claims 12-18, drawn to a method, the additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.



With regard to claims 1-11, the claims address an apparatus which is not viewed as a particular machine that is integral to the claims.  The claimed apparatus is a computer based system including a “programmed computer”, “result receiver”, “transition point finder”, and “outlier identifier”.  The programmed computer is recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system. The “result receiver”, “transition point finder”, and “outlier identifier” are not clearly tangible hardware system elements  and are viewed as being completely software driven.

Similarly, claims 19,20 addresses a computer-readable storage media, i.e., a generic computer equipment, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer-readable storage media.
Further, the claims are amended to specify that the results being received are comprised of values produced through measurements taken during a respective PCR-based assay.  This step remains to be drawn to receiving data, i.e., non-essential pre-solution activity.  See MPEP 2106.05(g). 



Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
With regard to additional features recited in the claims 1-11, the apparatus includes a computer, i.e., generic hardware.  Such hardware limitation does not offer a per se amounts to no more than a recitation of generic computer structure that serves to perform generic computer functions; the instruction to apply the abstract idea using some unspecified, generic computer is not enough to transform the abstract idea into a patent-eligible invention.  
Claims 19,20 are directed to a non-transitory computer-readable medium, i.e., a product,  which is one of statutory categories of invention.   The computer-readable medium  comprises a program instructing the computer to execute the steps of method for processing information addressed above. With regard to additional features are recited in the claim, for  the non-transitory computer readable storage medium, the additional elements are mere instructions to implement the idea on a computer and recitation of generic computer structure that serves to perform generic computer functions.  The instruction to apply the abstract idea using some unspecified, generic computer is not enough to transform the abstract idea into a patent-eligible invention.

Further, the claims are amended to specify that the results being received are comprised of values produced through measurements taken during a respective PCR-based assay.  This step remains to be drawn to receiving data, i.e., non-essential pre-solution activity.  See MPEP 2106.05(g). 



	Response to arguments 

Applicant argues that the alleged judicial exception is integrated into quality control aspects of PCR assays. 
In response, other than determining a distance from transition point of a curve to a function dividing a graphing space, there is no demonstrated improvement in the functioning of a computer, or an improvement to another technology.     An improvement in the judicial exception itself is not an improvement in technology.  Further, as acknowledged by applicant, such determining a distance from transition point of a curve to a function dividing a graphing space “may be indicative”  (or may be not?) of a measurement error. 




Conclusion.
	No claims are allowed


This is an RCE of applicant's earlier Application No. 14/231488.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb